

117 HR 1148 IH: Cable Access for Broadband and Local Economic Leadership Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1148IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Long introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to preserve cable franchising authority, and for other purposes.1.Short titleThis Act may be cited as the Cable Access for Broadband and Local Economic Leadership Act or the CABLE Leadership Act.2.Request for new franchiseSection 621 of the Communications Act of 1934 (47 U.S.C. 541) is amended by adding at the end the following:(g)Timing of decision on request for franchise(1)In generalNot later than 120 days after the date on which a franchising authority receives a complete request for the grant of a franchise (other than a renewal thereof), the franchising authority shall approve or deny such request.(2)Deemed grant of new franchiseIf the franchising authority does not approve or deny a request under paragraph (1) by the day after the date on which the time period ends under such paragraph, such request shall be deemed granted on such day.(3)ApplicabilityNotwithstanding any provision of this title, the timeframe under paragraph (1) shall apply collectively to all proceedings required by a franchising authority for the approval of the request. (4)No tollingA timeframe under paragraph (1) may not be tolled by any moratorium, whether express or de facto, imposed by a franchising authority on the consideration of any request for a franchise. (5)Written decision and recordAny decision by a franchising authority to deny a complete request for a franchise shall be—(A)in writing;(B)supported by substantial evidence contained in a written record; and(C)publicly released, contemporaneously with the decision. (6)When request considered complete; received(A)When request considered complete(i)In generalFor the purposes of this subsection, a request to a franchising authority shall be considered complete if the requesting party has not received a written notice from the franchising authority within 10 business days after the date on which the request is received by the franchising authority—(I)stating that all the information (including any form or other document) required by the franchising authority to be submitted for the request to be considered complete has not been submitted; and(II)identifying the information required to be submitted that was not submitted.(ii)DefinitionIn this paragraph, the term received by the franchising authority means—(I)in the case of a request submitted electronically, on the date on which the request is transmitted;(II)in the case of a request submitted in person, on the date on which the request is delivered to the individual or at the location specified by franchising authority for in-person submission; and(III)in the case of a request submitted in any other manner, on the date determined under regulations promulgated by the Commission for the manner in which the request is submitted.(B)When complete request considered receivedFor the purposes of this subsection, a complete request shall be considered received on the date on which the requesting party submits to the franchising authority all information (including any form or other document) required by the franchising authority to be submitted for the request to be considered complete..